DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgment is made of the amendment filed 08/08/22 (“Amend.”), in which: claims 16-22 and 24 are amended; new claims 27-32 are added; and the rejection of the claims are traversed.  Claims 16-22, 24 and 27-32 are currently pending an Office action on the merits as follows.
Allowable Subject Matter
Claims  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Objections
Claim 32 is objected to because of the following informalities:  The claim recites “the display”.  The examiner believes the applicant is intending to use “the projector” based on claim 29. The claim will be viewed in the manner of “the projector.” Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claims 16-22 and 24 have been fully considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 16-22, 24, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kane (US Publication 2011/0175925) in view of Tan (US Publication 2014/0312234).
Regarding independent claim 16, Kane teaches A display apparatus, comprising:
a display configured to display images in response to a first video signal, the display including pixels in three or more primary colors; and (Kane teaches a display apparatus (projector, self-emissive display, reflective display, trans-reflective display, CRT, display, liquid crystal display, plasma display, LED display and OLED display. See Claims 17 and 18) displaying at least three primary colors ([0027, 0037]) and generating a first (block, 575, Fig. 7) video signal providing image content);
an ambient light sensor configured to generate a signal indicative of intensity of ambient light, the ambient light sensor being in a position to register light emitted by the display in addition to the ambient light; (In [0026], Kane further teaches light sensors, 110 detecting magnitudes of ambient and image (light from the display device) light. See also claim 1 for further details);
wherein the display apparatus is configured to:
receive a second video signal; and
generate the first video signal by applying ambient light compensation to the input second video signal in dependence on the signal indicative of the intensity of the ambient light; and (Fig. 7 illustrates a second video signal (block 505) which receives ambient light compensation (block, 530, [0041, 0063]) and applies the compensation to the second video signal as part of the process for generating the first light signal, which provides output image signals);
Although Kane teaches the use of an ambient light sensor sensitive to ambient light and display image colors, Kane does not explicitly teach:
wherein the ambient light sensor is less sensitive to light of wavelengths corresponding to the primary colors of the display than to light of other wavelengths of visible light
However, in the field of ambient light sensors, Tan discloses in [0002, 0026] of using a filter with an ambient light sensor for attenuating other colors of ambient light and passing light of a particular color, range of wavelength or passing a band of wavelengths.  More specifically, in [0026], Tan recites “....first and second photo-detectors 122, 124 may be covered by optical filters (not shown). Optical filters may be optical materials that selectively transmit light in a particular range of wavelengths, that is, colors, while blocking or attenuating the remainder. Optical filters may be band-pass filter that may pass a band of wavelengths, but blocking both longer and shorter wavelengths. Examples of such band-pass filter may be pigment color filters. In addition, some optical filter may attenuate light above or below a specific wavelength...” In a couple examples, Tan discloses using filters for passing yellow or cyan ([0002]), which would attenuate (reduce sensitivity) of other colors, including primary colors (Red, Blue, Green) in the visible spectrum.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the ambient light sensor of Kane, to include the feature of an ambient light sensor which uses a filter for detecting a specific color of light while attenuating other colors of light, to provide wavelength detection capabilities ([0002]).
Regarding dependent claim 17, Kane, as modified by Tan, discloses the display apparatus according to claim 16, wherein:
 the ambient light sensor comprises an optical filter that attenuates light of wavelengths corresponding to primary colors of the display apparatus (Tan, claim 16,  uses an optical filter for passing specific colors of visible light).
Regarding dependent claim 18, Kane, as modified by Tan, discloses the display apparatus according to claim 16, wherein:
the ambient light sensor comprises an optical band-stop filter having optical stop bands at the wavelengths corresponding to the primary colors of the display (Tan, in [0026, discloses passing and/or blocking specific wavelengths of light).
Regarding dependent claim 19, Kane, as modified by Tan, discloses the display apparatus according to claim 16, wherein:
the ambient light sensor comprises an optical band-pass filter having one or more pass bands to pass only the other wavelength (Tan, in [0026, discloses passing and/or blocking specific wavelengths of light).
Regarding dependent claim 20, Kane, as modified by Tan, discloses the display apparatus according to claim 19, wherein:
the primary colors are red, green, and blue; and wherein the ambient light sensor is sensitive only to yellow light (Using the techniques provided by the combination of Kane and Tan (more specifically, Tan, [0002, 0026]), one of ordinary skill in the art would know how to use a filter for only passing yellow light, making the light sensor sensitive to light and attenuating the primary colors).
Regarding dependent claim 21, Kane, as modified by Tan, discloses the display apparatus according to claim 19, wherein:
the primary colors are red, green, and blue; and wherein the ambient light sensor is sensitive only to cyan light (Using the techniques provided by the combination of Kane and Tan (more specifically, Tan, [0002, 0026]), one of ordinary skill in the art would know how to use a filter for only passing cyan light, making the light sensor sensitive to light and attenuating the primary colors).
Regarding dependent claim 22, Kane, as modified by Tan, discloses the display apparatus according to claim 19, wherein:
the primary colors are red, green, and blue; and wherein the ambient light sensor is sensitive only to yellow light and cyan light (Using the techniques provided by the combination of Kane and Tan (more specifically, Tan, [0002, 0026]), one of ordinary skill in the art would know how to use a filter for only passing yellow and cyan light, making the light sensor sensitive to light and attenuating the primary colors).
Regarding dependent claim 24, Kane, as modified by Tan, discloses the display apparatus according to claim 16, wherein:
the display apparatus is configured to transform the second video signal to the first video signal adapted for the display; and wherein the display is configured to display image in accordance with the first video signal (See details in claim 16 and Kane, Fig. 7).
Claim 29 has similar limitations to claim 16 and is rejected in the same manner.  Claim 29 replaces “the display” in claim 16 with “the projector,” which is taught by Kane in Claim 17.
Regarding dependent claim 30, Kane, as modified by Tan, discloses the display apparatus of claim 29, wherein:
the projector is a laser projector (Kane teaches using a projector using laser light sources in [0027]).

Claims 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kane (US Publication 2011/0175925) in view of Tan (US Publication 2014/0312234) and in further view of Tripathi (US Publication 2016/0071485).
Regarding dependent claim 27, Kane, as modified by Tan, discloses the display apparatus according to claim 16, wherein the display apparatus is further configured to: 
Although the combination of Kane and Tan disclose ambient light compensation using a second video signal, they do not explicitly disclose:
synchronize changes in the ambient light compensation with scene changes of the second video signal.
However, Tripathi discloses in [0077] “...the backlight calculation unit may be configured to query the one or more ambient light sensors on a regular interval. For example, the backlight calculation unit may query the sensors once per frame at a point in time within the frame which will allow the display pipeline enough time to process any change in the ambient light and make a corresponding change in the backlight power level and the color intensity such that these changes can be introduced during the next frame to be displayed.”  A scene change occurs at a frame change (well-known in display art). Therefore, the technique performed by Tripathi provides ambient light compensation at a scene change.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display apparatus of Kane and Tan, providing ambient light compensation; to perform compensation during a scene change, as disclosed by Tripathi to provide ambient light compensation for a viewer.
Claim 31 has similar limitations as claim 27 and is rejected in the same manner in view of claim 29.
Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure:
US Publication 2014/0295948 to Helgesen discloses an ambient light sensor using a translucent cover for passing light of certain colors while attenuating other colors. [0066].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHAD M DICKE/Primary Examiner, Art Unit 2693